Citation Nr: 0518841	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  He died in April 2001.  The appellant is the mother 
and custodian of the veteran's minor child, M.A.S.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).  

Procedural history

As noted above, the veteran died in April 2001.  The 
appellant, on behalf of the veteran's son, filed a claim for 
VA burial benefits on April 25, 2001.  Attached to the claim 
was a statement from Kansas City Funeral Directors wherein it 
was noted that the veteran's family believed that his death 
was service related.  The RO apparently construed this 
statement as an informal claim for entitlement to service 
connection for the cause of the veteran's death.  A formal 
claim for death benefits, VA Form 21-534, was received on May 
23, 2001.  The claim for death benefits was denied in a May 
2001 RO rating decision.  The appellant was notified of that 
decision and her appellate rights by letter dated in November 
2001.  In April 2002, the appellant filed a VA Form 21-4138, 
Statement in Support of Claim,  which constituted a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2004, and a substantive appeal (VA Form 9) was 
received in February 2004.  

Other matter

The record reflects that the veteran's widow (who is not the 
appellant) filed a claim for death benefits (VA Form 21-534) 
in August 2001.  In correspondence dated on November 9, 2001, 
the RO informed the widow that her death pension claim had 
been denied because she had not completed the income and net 
worth information and because the  RO had received 
information that she was incarcerated.  The RO indicated that 
death benefits can not be paid to an incarcerated claimant.  
The widow was advised of her appellate rights.  

Received on November 12, 2002, was a statement from the widow 
wherein she requested assistance in completing her claims 
form.  In a May 2003 letter, the RO advised the widow that 
the November 2002 statement did not qualify as a valid NOD 
because it did not indicate the specific determination with 
which she disagreed.  See 38 C.F.R. § 20.201 (2004).  The RO 
further informed the widow that insofar as her November 2002 
statement was intended to be a NOD as to the November 2001 
decision it was untimely.  See 38 C.F.R. § 20.302 (2004).    
The widow was advised of her appellate rights.  She did not 
file an appeal.  [The Board notes that no correspondence has 
been received from the veteran's widow since November 2002.]  


FINDINGS OF FACT

1.  The veteran died in April 2001.  The immediate cause of 
the veteran's death was cardiopulmonary arrest due to 
arteriosclerotic heart disease.  Chronic alcoholism was 
listed as a significant condition contributing to the cause 
of the veteran's death.  

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling; alcoholism secondary to 
PTSD, evaluated as 0 percent disabling; and peripheral 
neuropathy, cerebellar atrophy, and cervical spondylosis 
secondary to alcoholism, evaluated as 0 percent disabling.  

3.  The medical evidence indicates that a service-connected 
disability contributed to the cause of the veteran's death.  


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, on behalf of the veteran's minor child, is 
seeking entitlement to service connection for the cause of 
the veteran's death.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the January 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, a letter was sent to the appellant in 
April 2003, with a copy to her representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish that a veteran's death is service-connected.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO notified the appellant that VA `will 
make reasonable efforts to get "evidence necessary to 
support your claim.  We will try and help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  See the April 25, 2003 letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2003 VCAA letter advised the appellant 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2003 letter 
informed the appellant :"It's still your responsibility to 
support your claim with appropriate evidence."  

The Board therefore finds that the April 2003 letter and the 
January 2004 SOC properly notified the appellant and her 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on her behalf.  

The Board further notes that, even though the April 2003 VCAA 
letter requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2003 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA in April 2003, prior to the adjudication of this 
claim by rating decision in June 2003.  Therefore, there is 
no prejudice in proceeding to consider the claim on the 
merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records.   There is no indication that 
there currently exists any evidence which has a bearing on 
this case which has not been obtained.  The appellant and her 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  See 38 C.F.R. § 3.103 (2004).  In the February 
2004 VA Form 646, the appellant's representative indicated 
that the appellant "waives the remainder of due process and 
asks that the file be sent to [the Board] as soon as 
possible."  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Benefits may be awarded to a veteran's surviving child for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Analysis

The facts in this case are not in dispute.  The veteran died 
in April 2001 at the age of 56.  The cause of death was 
listed on the death certificate as cardiopulmonary arrest due 
to arteriosclerotic heart disease.  Chronic alcoholism was 
listed as a significant condition contributing to the cause 
of the veteran's death.  

At the time of his death, the veteran was service-connected 
for: post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling; alcoholism secondary to PTSD, evaluated as 
0 percent disabling; and peripheral neuropathy, cerebellar 
atrophy, and cervical spondylosis secondary to alcoholism, 
evaluated as 0 percent disabling.  

There is no contention on the part of the appellant or her 
representative that the veteran's arteriosclerotic heart 
disease was related to his service.  Rather, the contention 
is that the veteran's service-connected PTSD and alcoholism 
contributed to his heart disease.  

In this case, the death certificate, which was signed by a 
medical doctor, lists chronic alcoholism as a condition 
contributing to the veteran's death.  As noted above, the 
veteran's chronic alcoholism was service connected as 
secondary to his PTSD.  Cf. Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) [veterans may be compensated for alcohol 
abuse when such is secondary to a service-connected 
disability].  Accordingly, the medical evidence of record 
supports a conclusion that a service-connected disability 
contributed to the veteran's demise.   

Moreover, the veteran was in receipt of a 100 percent rating 
for PTSD at the time of his death and that service connection 
for alcoholism had been granted as secondary to PTSD.  VA 
regulations provide that where a service-connected condition 
is evaluated as 100 percent disabling and affects a vital 
organ, debilitation may be assumed.  See 38 C.F.R. 
§ 3.312(c)(3).  Although PTSD is a psychiatric disability and 
thus can not be said to affect a vital organ directly, it has 
resulted in a condition that does.  It is uncontroverted that 
alcoholism can cause organic complications involving the 
brain, liver, heart and other organs.  See 38 C.F.R. 
§ 3.303(c) [there are medical principles so universally 
recognized as to constitute fact...no additional or 
confirmatory evidence is necessary].

In short, there is evidence of record that service-connected 
PTSD and alcoholism was a contributory cause of the veteran's 
death.  There is no evidence to the contrary.

Upon consideration of the foregoing, the Board finds that 
service connection for the cause of the veteran's death is 
warranted in this case.  Thus, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is granted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


